Title: From Thomas Boylston Adams to John Quincy Adams, 8 June 1801
From: Adams, Thomas Boylston
To: Adams, John Quincy



No 28.
27. May 31st:
Dear Sir
Philadelphia 8th: June 1801.

I have just received from the Department of State your favor of February 24th: enclosing No 26. of the series. My last number, goes by duplicate to England, under cover to Mr: King; with that, you will receive a particular acknowledgment of all the letters received from you, for three months past, and I cannot but hope, that you may find one of the copies, either at Hamburg or in London, prior to your embarking. I understood from my father, that you were to have leave to travel after the 4th: of March, and of course I presume, the letter of licence must have been dispatched about that time. You will have received it about the middle of May, and upon the presumption that you will either go over to England, for the purpose of taking passage in some of the fall ships, or be at Hamburg waiting for a direct conveyance, I yet venture to write.
I cannot feel myself justifyed in making a sacrifice so great as the present rate of Exchange between this & London, would incur on Bills negotiated at this moment. The necessity for precipitation does not strike me, and the delay of a few weeks, may possibly produce considerable alteration in the course of exchange. It is now £158 Currency for £100 Stirling. It is possible, that the great Shipments which have been made to England, this Spring, & which are still making, will keep the market very low; through the summer, and I can venture to assure you, that I shall not draw for your money, unless I can obtain something near par exchange for my bills.
I have consulted with Dr Tufts & with our good mother, on the subject of investing your property in real estate, and they both discourage me from it. The following is an extract from Dr- Tufts’s letter, dated February 25th: 1801.
“I have made the necessary enquiry relative to the building, which Dr Welsh lived in. Mr: Smith offered it for sale last year at $5000; he has since put it into a good tenantable state & leased it to Mr: Bradford Marshall of this District, and is indifferent as to the sale of it; but if sold, the price will not be less than $6000. &ca:
Should your Brother return, upon some previous notice, a commodious house may be hired that would meet his wishes, until he could purchase one, that would suit his mind; his money in the mean time, accumulating an interest, this interest would prove a balance against an extra price, if he should be obliged to give it. I conversed with Mr: Smith; he is in like sentiment with me upon the business subject. However, if upon the whole, you think it would be best to push the business, I will take measures for obtaining a suitable building.”
I have determined to remit to Dr Tufts the greater part of the balance of Cash belonging to you, & leave it to his judgment in what manner to employ it. The funds of the United States at 8 per Ct interest are now at from 10% to 11 per cent above par. If an house can be bought in Boston, at this time, the moment is favorable for a sale of Stock, and I shall again suggest the project to the Doctor.
All your letters are read with great pleasure & delight, and especially those that belong to the Tour through Silesia; for the small portion of private matter contained in them, you have my best thanks. I have published some extracts from them, and should have done more, had the letters which contained public intelligence arrived more seasonably.
I was much grieved at the melancholy tidings of Miss Brown’s sudden death; and I can form some estimate of the affliction of her family, upon losing so amiable & accomplished a member of it. You know what attractions Charlottenburg possessed, during the summer season, for me, and it can’t be news to you, that something more than an ordinary intimacy subsisted, between me and this lady; your conclusion, that I should participate in the distress of her relatives, on this sorrowful occasion, was therefore perfectly just.
The other instance of sudden mortality, which produced such strange effects, as described by you, excited my regret; but it was impossible to prevent the imagination from drawing a picture of the scene, which was acted by the female portion of the company wherein the casualty occurred. The opinion I had formed of the sensiblity & sincerity of the first circles at Berlin, needed not this confirmation.
I can give you little information of a public nature, in return for all the rich variety of matter with which you have so constantly supplied me. The affairs of the general government are now in the hands of those with whom I have no intercourse. Gallatin is at the head of the Treasury. He is a foreigner—so is Hamilton. Some officers have been removed—others are counted upon, and we may expect, that unless it be in the judiciary, there will be no department of the government, exempt from change.
A squadron of the Navy is assembled at Hampton roads, said to be destined upon an expedition, for the purpose of protecting our trade in the Mediterranean, under the command of Commodore Dale. The Dey of Algiers, we hear, has declared war against the U.S. and the whole den of thieves will probably be let out upon us, ere long. I think it doubtful whether any great effect will result from this armament, but we tolerate it for the sake of the small naval establishment retained by it in service. The Aurora-man disapproves the expedition & says the better way would be to renounce our Mediterranean trade, altogether. Tribute is abhorrent to his republican sensibility and his high notions of National independence; and as to force against these barbarians, he thinks the expence of the armament will exceed any benefit to be calculated from the object of it. The squadron was to sail on the 1st: currt: but did not, nor has it yet sailed, that we know.
I must not forget to mention, that Duane, the Aurora Editor is now in Jail, under sentence of the Circuit Court of the U.S. for a contempt committed by him, in the course of a trial depending before that Court, wherein he was defendant, & wherein after solemn trial & argument he was convicted, by a jury, of being a british subject.
In consequence of this verdict, it was ascertained, that this Court could take cognizance of the suit, and a trial upon the merits will be had, next term. This result was so unlooked for by Duane & his party, that he became outrageous & finally he vented his spleen in a torrent of virulence, reproach & abuse, against the judges, the Clerk who summoned the jury, (being a special one), against the jury, the plff, and lastly against Mr: Adams’s judiciary law. He was sentenced to be confined thirty days, and has already served more than half his time.
I shall send you by the first direct opportunity to Hamburg, the numbers of the Port folio yet on hand. I have already sent you nineteen. The last number contains your critique on the french pamphlet sent to your father. Mr: Dennie is highly gratified by your substantial kindness & activity, in contributing to the success of his undertaking. Your pen has already furnished more than any single correspondent and of the most approved materials.
A Looker on, is much obliged to you for the hints you suggest. He pleads guilty to the charges alledged & promises amendment. He hardly thought to have attracted notice at such a distance.
Our family & friends are well. Present me kindly to Louisa & believe me truly your Brother
Thomas B Adams